DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 Response to Arguments
Applicant’s amendments and arguments filed 8/8/2022 with respect to the 112(a) rejections of claims 31 and 32 have been fully considered and are persuasive.  The 112(a) rejections of claims 31 and 32 have been withdrawn. 
Applicant's amendments and arguments filed 8/8/2022 regarding the 103(a) rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that Pachon-Mateos is silent as to using an electrode array coupled to an expandable stent to stimulate the vagus nerve. However, Pachon-Mateos is not relied upon for teaching using an electrode array coupled to an expandable stent to stimulate the vagus nerve. This feature is already taught by Opie (See par. 0299-0300, which discloses multiple stents for a closed-loop stimulation system such that some stents sense an electrophysiological signal and some stents stimulate endovascular targets in the brain, including the vagus nerve). Pachon-Mateos was relied upon merely to teach stimulation of the vague nerve specifically through implantation of an electrode in the internal jugular vein superior to a jugular foramen. The applicant makes no arguments that this feature is not taught by Pachon-Mateos, and thus the rejection is still considered proper.
The applicant further argues that Pachon-Mateos is not directed to treating epilepsy. However, the applicant does admit that Pachon-Mateos expressly discloses that their invention can have use for treating epilepsy, such that the “apparatus and method propose a safe way to study the immediate vagal or autonomic nerve endovascular/intravisceral stimulation effect, over the heart and the brain, making possible to have a diagnostic tool to see the results pre, per, and post therapeutic procedure” (see par. 0002). Furthermore, the method can be used to “reproduce a stimulation of the segments of the ANS, for example, a massive vagal effect, without dissection, by stimulating from inside of the internal jugular vein or from any other vein, artery, or hollow viscera. As the most important corollary, it allows checking the efferent and afferent vagal responses. The former may be used for studying several cardiac arrhythmias and for checking the loss of vagal effect in the heart, following the parasympathetic denervation procedure” (see par. 0004 and 0005). Therefore, at the time of the applicant’s effective filing date, there is an express disclosure in Pachon-Mateos that stimulating the vagus nerve from inside the internal jugular vein is advantageous over other locations since if allows for a safe way to produce a massive vagal effect without dissection. This is the afferent response referred to above, as opposed to the efferent response, which the applicant solely focuses on in their arguments. Furthermore, there is express disclosure that this stimulation may be useful for treating epilepsy. Therefore, it is unclear why one of ordinary skill in the art would not find it obvious to try implanting the vagus-stimulating electrode stents of Opie into the internal jugular vein, as Pachon-Mateos discloses this is safer than other locations and provides a specific use of treating epilepsy.
Regarding claims 21 and 27, the Examiner disagrees with the applicant that the various factors found in MPEP 2144.08. For example, in paragraph 7 of the previous office action the Examiner pointed out how Opie explicitly discloses several disparate, seemingly unrelated locations as “suitable,” including the chest, behind the ear and the neck, lending credence to the conclusion that any location in the body, including the forearm, would be a “suitable location.” Furthermore, the applicant still has made no attempt to argue as to why the forearm would not be suitable or non-obvious based on the teachings of Opie. The rejections are still considered proper, and additional rejections are added below.
Claim Interpretation
The Examiner thought it important to point out how claim 1 is being interpreted. As an initial matter, claim 1 recites “A method for treating epilepsy” in the preamble of claim 1. It is noted that this language is SOLELY recited in the preamble. When reading the preamble in the context of the entire claim, the recitation “for treating epilepsy” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In this case, the method as claimed requires a mere three steps: 
detect an electrophysiological signal (OF ANY TYPE!) using a first electrode array coupled to a first endovascular carrier implanted (ANYWHERE!) in the subject;
analyze the signal using a neuromodulation unit implanted (ANYWHERE!) in the subject; and
stimulating (ANY!) intracorporeal target of the subject using a second electrode array coupled to an endovascular stent in response to the signal detected
According to the preamble, if any signal (EEG, ECG, EMG, etc.) is detected by a first electrode implanted anywhere in the body, that signal is analyzed, and then a second electrode array on an expandable stent is implanted anywhere in the body to stimulate any target within the body based on the analysis, then those method steps necessarily result in treating epilepsy. 
In order to advance prosecution, the Examiner will continue to try and examine/reject the invention as disclosed as opposed to finding prior art that would merely read on the incredibly broad limitations of claim 1. However, the applicant should realize how broad the claims are and that they very well could be rejected using almost any closed-loop, implantable stimulation system and method.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15, 25, 26, 28 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opie et al. (US 2018/0303595, hereinafter Opie).
Regarding claims 1-3, 15 and 28, Opie discloses a method for treating epilepsy wherein a first endovascular carrier in the form of an expandable stent 101 with an electrode array 131 is implanted in the transverse sinus or the superior sagittal sinus to detect an electrophysiological signal of the subject (par. 0011, 0106 and 0300 and figures 6-7E). The electrophysiological signal can be sent to and analyzed using a neuromodulation unit 12 (par. 0301 and 0090). In response to the detected and analyzed signal, closed loop feedback can occur to stimulate the vagus nerve to treat the epilepsy using other expandable stents 101 implanted separately (par. 0114, 0153, 0299, 0300, 0307). 
Regarding claims 25 and 26, Opie discloses that the neuromodulation unit 12 has a magnet that aligns with an external magnet of an extracorporeal device 16 in order to send power and data between the two devices (par. 0092, 0155-0156, 0180).
Regarding claim 38, Opie discloses that the electrophysiological signal is “brain activity” (i.e., an EEG; see par. 0299) and/or “neural activity” (i.e., local field potential; see par. 0017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Opie.
Regarding claims 22 and 23, Opie discloses that the stents are connected to the neuromodulation unit 12 via leads extending through the neck (see figure 2A-3 and par. 0090 and 0100) but is silent as to the exact diameter of the leads. In reviewing the applicant’s specification, no criticality has been attributed to this specific lead diameter, other than it is designed to fit within the sagittal sinus. As the leads of Opie are also designed to extend through the sagittal sinus, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the leads of Opie could be 0.5-1.0mm in diameter in order to fit within the sagittal sinus. Furthermore, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 21 and 27, Opie discloses that the neuromodulation unit 12 can be implanted in “any suitable location” (par. 0305) but is silent as to the unit being implanted within the forearm, and the extracorporeal device 16 being part of an armband. Opie does explicitly disclose several disparate, seemingly unrelated locations as mere example “suitable locations,” including the chest, behind the ear and the neck. These non-limiting, unrelated implant locations would indicate that any location in the body, including the forearm, would be a “suitable location.” Furthermore, if the forearm is the “suitable location” for the neuromodulation unit, and if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the magnets to align as described in the above paragraph. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s basic invention to modify Opie to implant the neuromodulation unit in the forearm as this would be a “suitable location” as desired by Opie and that if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the magnets to align as described in the above paragraph.

Alternatively, claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Bradley et al. (US 2015/0012071, hereinafter Bradley).
Opie, as described above, discloses implanting the device in “any suitable location in the body” but does not explicitly disclose the forearm. Bradley discloses an implantable neural stimulator, and thus is analogous art with Opie. Bradley discloses that the neuromodulation unit 150/160 can be implanted in a forearm of a patient, as seen in figure 3B and par. 0038). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the forearm would be a “suitable location” for the implant as desired by Opie based on Bradley’s disclosure that implanting neuromodulation units in the forearm is well known in the art.

Claims 4, 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Opie et al. (US 2018/0303595, hereinafter Opie) in view of Pachon-Mateos et al. (US 2019/0091475, hereinafter Pachon).
Regarding claims 4, 35 and 36, Opie discloses the applicant’s basic invention, including providing stimulation to a vagus nerve via an electrode array coupled to an endovascular, expandable stent (i.e., “carrier”) to treat epilepsy. However, Opie is silent as to implanting a carrier in the internal jugular vein superior to a jugular foramen in order to stimulate a superior ganglion of the vagus nerve, and specifically using a frequency between 1 and 400 Hz and pulse width between 25 and 600 microseconds.
Attention is directed to the Pachon reference, which discloses a nerve detection and stimulation device, and thus is analogous art with Opie (see abstract). Specifically, Pachon discloses that the vagus nerve can be stimulated by implanting an electrode array in the internal jugular vein superior to a jugular foramen (par. 0005, 0072, 0091, 0092, 0162). As would be known to one of ordinary skill in the art, the portion of the vagus nerve that is located near the jugular foramen is the superior ganglion of the vagus nerve. This is a physiological fact. 
Pachon further discloses this treatment is applicable to treating epilepsy (par. 0002) and utilizes a frequency between 10-100 HZ (i.e., between 1 Hz and 400 Hz) and a pulse width of 10-50 microseconds (i.e., between 25 and 600 microseconds) (see par. 0016). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to stimulate the vagus nerve as required by Opie by implanting an electrode array in the internal jugular vein superior to the jugular foramen as taught by Pachon, as Pachon discloses this location avoids unwanted side effects caused by stimulating the vagus nerve closer to the heart (par. 0002 for motivation) and that stimulating the vagus nerve from inside the internal jugular vein is advantageous over other locations since if allows for a safe way to produce a massive vagal effect without dissection.
Finally, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the specific frequency and pulse width parameters of Pachon would also be applicable to Opie since both Pachon and Opie are concerned with stimulating the vagus nerve to treat epilepsy.
Regarding claims 31 and 32, Opie, as modified by Pachon, discloses implanting the second carrier within the internal jugular vein. Specifically, Pachon discloses that the carrier is forwarded “up to” the jugular foramen in the internal jugular vein (par. 0005), such that the vagal stimulation occurs “near” the jugular foramen (par. 0092) and that the stimulation occurs in the internal jugular vein “in the region” of the jugular foramen (par. 0162).  Pachon does not specifically disclose that no part of the carrier (excluding the transmission leads) extends inferior to the base of the skull or inferior to the jugular foramen. Looking at figure 8A of the applicant’s specification, the jugular foramen is completely above the base of the skull, such that if something were implanted at the jugular foramen it is located superior to the base of the skull. Additionally, if the device was forwarded just superior to the jugular foramen, it would be located “up to”, “near” and “in the region” of the jugular foramen. Therefore, when reading Pachon, one of ordinary skill in the art would understand that the only three possible locations for the carrier location would be superior to, exactly at, and inferior to the jugular foramen, and, given the disclosure of Pachon, all of these locations are included in the disclosure in order to provide stimulation “near” and/or “in the region” of the jugular foramen. Finally, in reviewing the applicant’s specification, no criticality whatsoever has been attributed to this specific implant loation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to place the carrier “up to”, “near” and “in the region” of the jugular foramen such that no portion of the carrier extended inferior to the jugular foramen and the base of the skull, as suggested by Pachon, if this location provided the best therapeutic results for the patient and because the applicant did not specifically disclose this placement as producing any unexpected results or criticality to the invention in the original specification.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Osorio (US 2014/0277256).
Regarding claim 33, Opie, as described above, discloses the applicant’s basic invention including generating an electrical impulse having a current with the exception of increasing a current amplitude from 0 mA up to 10 mA in 0.1 mA steps. Attention is directed to Osorio, which also discloses a method of treating epilepsy via stimulation of the vagus nerve, and thus is analogous art with Opie. Osorio discloses that the current amplitude of the electrical impulse delivered to the vagus nerve can have a current magnitude that is increased from 0 mA up to 2.0 mA in a 0.25 mA steps (par. 0026). While Osorio is silent as to using 0.1 mA steps, in reviewing the applicant’s specification, no criticality whatsoever has been attributed to this specific step value. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use current values steps as taught by Osorio to deliver current values between 0mA and 10mA in order to determine and reach the minimum therapeutically-effective, safe and tolerable dosage level for each patient. Furthermore, the use of 0.1 mA steps as opposed to 0.25 mA steps would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date  since the applicant provides no criticality for that specific step value and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Osorio and further in view of Pachon.
Regarding claim 34, Opie, as described and modified above, discloses the applicant’s basic invention including generating an electrical impulse having a voltage with the exception of increasing a voltage amplitude from 0 V up to 10 V in 0.25 V steps. However, Pachon discloses delivering an electrical treatment to the vagus nerve for treating epilepsy (par. 0002) and utilizes an amplitude between 0 V and 80 V that can be varied for a particular patient (par. 0019). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the specific voltage parameters of Pachon would also be applicable to Opie since both Pachon and Opie are concerned with stimulating the vagus nerve to treat epilepsy. Furthermore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to vary the voltage values of Opie as taught by Pachon so that the voltage can be adjusted to a particular patient.
While Pachon discloses that the voltage amplitude can be adjusted, Pachon is silent as to adjusting the voltage amplitude in a stepwise manner at 0.25 V intervals. Osorio discloses that the current amplitude of the electrical impulse delivered to the vagus nerve can have a current magnitude that is increased using steps, and the steps have the benefit of determining the minimum therapeutically-effective, safe and tolerable dosage level for each patient. (par. 0026). Furthermore, in reviewing the applicant’s specification, no criticality whatsoever has been attributed to this specific step value for the voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use steps for the voltage values as suggested by Osorio in order to determine and reach the minimum therapeutically-effective, safe and tolerable dosage level for each patient. Furthermore, the use of 0.25 V steps would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date  since the applicant provides no criticality for that specific step value and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Pate et al. (US 2019/0274855, hereinafter Pate) or Andreas et al. (US 2007/0276461, hereinafter Andreas).
Opie, as described above, discloses implanting first and second stent electrodes in various parts of the vasculature. Opie also discloses that a catheter is used to implant the electrodes (par. 0196, 0198, 0221) but is silent as to using a single catheter for delivering multiple stents. Attention is directed to Pate and Andreas, which both disclose deploying multiple stents into the vasculature (and thus are analogous art with Opie) using a single catheter (par. 0022 of Pate and par. 0025 of Andreas). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Opie to utilize a single catheter for implanting multiple stents as taught by Pate and Andreas in order to improve procedural speed and efficiency (par. 0022 of Pate and par. 0025 of Andreas).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792